Name: Council Regulation (EU) NoÃ 692/2012 of 24Ã July 2012 amending Regulations (EU) NoÃ 43/2012 and (EU) NoÃ 44/2012 as regards the protection of the giant manta ray and certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 31.7.2012 EN Official Journal of the European Union L 203/1 COUNCIL REGULATION (EU) No 692/2012 of 24 July 2012 amending Regulations (EU) No 43/2012 and (EU) No 44/2012 as regards the protection of the giant manta ray and certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Regulations (EU) No 43/2012 (1) and (EU) No 44/2012 (2), the Council fixed for 2012 fishing opportunities for certain fish stocks and groups of fish stocks applicable in EU waters and, for EU vessels, in certain non-EU waters. (2) At the 10th Conference of the Parties (COP10) of the Convention of Migratory Species of Wild Animals, held in Bergen from 20 to 25 November 2011, the giant manta ray (Manta birostris) was added to the lists of protected species in Appendices I and II of the Convention. Therefore, it is appropriate to provide for the protection of giant manta rays with respect to EU vessels fishing in all waters and non-Union vessels fishing in EU waters. (3) The possibility of carrying out trials of fully documented catch quotas for various stocks in the International Council on the Exploration of the Seas (ICES) Area VII has been submitted to the Scientific, Technical and Economic Committee for Fisheries (STECF) in order to determine the impact of catch quotas on mortality, discards and selective fishing practices in mixed fisheries. The trials would be conducted on the stocks of plaice, anglerfish, megrim and hake, for which an additional 1 % quota would be available, and on the stock of haddock, for which an additional 5 % quota would be available. In its response to the Commissions request, STECF expresses support for these trials and sees them as an important step in developing the catch quota management approach. STECF also notes that such trials result in a very low risk of increasing overall fishing mortality on the stocks concerned. Accordingly, it is appropriate to modify the relevant TAC entries so as to make these additional quotas available to Member States engaging in the assessed trials. (4) At its 8th Annual Meeting that took place from 26 to 30 March in Guam (USA), the Western and Central Pacific Fisheries Commission (WCPFC) repealed, with immediate effect, its provisions on closed areas for purse-seine fisheries of bigeye tuna and yellowfin tuna in certain high seas areas. These closed areas were implemented in Union law by Article 32 of Regulation (EU) No 44/2012, which should therefore be repealed. (5) The United Kingdom provided information on cod catches by a group of vessels fishing with bottom trawls in the Irish Sea and targeting Queen Scallops. On the basis of that information, as assessed by STECF, it can be established that the cod catches, including discards, of vessels involved in that activity do not exceed 1,5 % of the total catches of that group of vessels. Having moreover regard to the measures in place ensuring the monitoring and control of the fishing activities of the group of vessels involved in that activity and considering that the inclusion of that group would constitute an administrative burden disproportionate to its overall impact on cod stocks, it is appropriate to exclude the group of vessels fishing with bottom trawls in the Irish Sea and targeting Queen Scallops from the application of the effort regime laid down in Chapter III of Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (3). (6) The TAC for cod in the Kattegat should be equal to the Union quota. The relevant figure in Regulation (EU) No 43/2012 should be corrected accordingly. (7) Additional fishing opportunities have become available for the Union in 2012 as a result of quota transfers between the Union and other Contracting Parties to the North West Atlantic Fisheries Organisation (NAFO). Consequently, for the year 2012, Annex IC to Regulation (EU) No 44/2012 should be amended so as to reflect those new fishing opportunities. These modifications concern the year 2012 and are without prejudice to the principle of relative stability. (8) Annex IIC to Regulation (EU) No 43/2012 fixes fishing effort limits in the context of the management of Western Channel sole stocks in ICES division VIIe. At the United Kingdoms request, the Commission sought advice from STECF on whether Annex IIC could be amended so as to establish a rolling reference period for the exemption of static gears in point 1.2 of that Annex, rather than the current fixed reference year. In its response, STECF considers that a more recent year or a rolling reference period based on several recent years, would be preferable and deems that the effects of this change on the amount of effort deployed in the fishery should be negligible. (9) The sum of quotas allocated to Member States in the TAC of white hake in NAFO 3NO result in a Union quota which is one tonne higher than that established by fishing opportunities set in the context of the Regional Fisheries Management Organisation (RFMO). The relevant quota allocation in Regulation (EU) No 44/2012 should be amended accordingly. (10) Consultations on fishing opportunities between the Union, Iceland and the Faroe Islands have failed to result in an agreement for 2012. Consequently, the fishing opportunities reserved for those consultations can now be allocated to Member States. Furthermore, the Coastal States consultations on the management of North East Atlantic mackerel ended inconclusively in Reykjavik on 17 February 2012. Subsequently, in accordance with bilateral arrangements between them the Union and Norway have agreed to fix their respective mackerel fishing opportunities for 2012. Therefore, Article 1 of Regulation (EU) No 44/2012 and the relevant TACs in Annexes IA and IB thereto should be amended in order to distribute the non-allocated quotas and to reflect the traditional allocation of mackerel in the North-East Atlantic. (11) Advice from the ICES and the STECF demands a significant reduction of the sandeel TAC in EU waters of ICES divisions IIa and IIIa and ICES subarea IV. Further to that advice, a reduction of the sandeel transfer to Norway was agreed between Norway and the Union during consultations concluded on 9 March 2012. Regulation (EU) No 44/2012 should be amended accordingly. (12) During the Third International Meeting, held in May 2007, for the creation of a Regional Fisheries Management Organisation (RFMO) in the high seas of the South Pacific (SPRFMO), the participants adopted interim measures, including fishing opportunities, in order to regulate pelagic fishing activities as well as bottom fisheries in that area until the establishment of such RFMO. Those interim measures were revised at the 2nd Preparatory Conference for the SPRFMO Commission held in January 2011 and have been revised again at the 3rd Preparatory Conference for the SPRFMO Commission held from 30 January to 3 February 2012. Those interim measures are voluntary and not legally binding under international law. It is however appropriate, in accordance with the cooperation and conservation obligations enshrined in the International Law of the Sea, to implement those measures in the law of the Union by establishing an overall quota for the Union and an allocation among the Member States concerned. (13) Regulations (EU) No 43/2012 and (EU) No 44/2012 apply, in general, from 1 January 2012. This Regulation should therefore also apply from 1 January 2012. Such retroactive application will be without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. However, the new provisions on giant manta ray should only be effective from the date of entry into force of the modification to the relevant Appendices of the Convention on Migratory Species of Wild Animals, in accordance with paragraph 5 of Article XI thereof. Similarly, the repeal of Article 32 of Regulation (EU) No 44/2012 should apply as of 31 March 2012, in compliance with the date specified by WCPFC for its entry into force. Since the modification of some catch limits have an influence on the economic activities and the planning of the fishing season of EU vessels, this Regulation should enter into force immediately after its publication. (14) When Regulation (EU) No 44/2012 was adopted, the maximum number of EU vessels authorised to fish for swordfish and albacore in the Indian Ocean Tuna Commission (IOTC) Convention Area did not include 15 fishing vessels flying the flag of France and registered in La RÃ ©union. The Union TAC in that Annex should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 43/2012 Regulation (EU) No 43/2012 is amended as follows: (1) in Article 12(1) the following point is added: (g) giant manta ray (Manta birostris) in all waters.; (2) after Article 13 a new article is inserted as follows: Article 13a Amendments to Regulation (EC) No 754/2009 In Article 1 of Regulation (EC) No 754/2009, the following point is added: (i) the group of vessels flying the flag of the United Kingdom identified in the request from the United Kingdom dated 16 March 2012, which participate in a fishery targeting Queen Scallops (Aequipecten opercularis) in the Irish Sea (ICES area VIIa) around the Isle of Man, using a specialised otter trawl gear with an 80-100 mm mesh trawl configured to select against fish catches (2ft low headline, short or no bridles and small trawl mouth); .; (3) Annex I is amended in accordance with the text in Annex I to this Regulation. Article 2 Amendments to Regulation (EU) No 44/2012 Regulation (EU) No 44/2012 is amended as follows: (1) in Article 1, paragraphs 3 and 4 are deleted; (2) in Article 13(1), the following point is added: (g) giant manta ray (Manta birostris) in all waters.; (3) Article 32 is deleted; (4) in Article 37(1), the following point is added: (g) giant manta ray (Manta birostris) in EU waters.; (5) Annexes I, IA, IB, IC, IJ and VI are amended in accordance with the text in Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation applies from 1 January 2012. However, Article 1(1), Article 2(2) and (4), Annex I point (1) and Annex II point (1) shall apply from 23 February 2012, and Article 2(3) shall apply from 31 March 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 25, 27.1.2012, p. 1. (2) OJ L 25, 27.1.2012, p. 55. (3) OJ L 348, 24.12.2008, p. 20. ANNEX I PART A Annex I to Regulation (EU) No 43/2012 is amended as follows: 1. Part A is amended as follows: (a) the following entry is inserted in the first table (comparative table of Latin names and common names) after the entry for Mallotus villosus: Manta birostris RMB Giant manta ray; (b) the following entry is inserted in the second table (comparative table of common names and Latin names) after the entry for flounder: Giant manta ray RMB Manta birostris. 2. In Part B, (a) the entry for cod in the Kattegat is replaced by the following: Species : Cod Gadus morhua Zone : Kattegat (COD/03AS.) Denmark 82 (1) Analytical TAC Germany 2 (1) Sweden 49 (1) Union 133 (1) TAC 133 (1) (b) the entry for megrims in VII is replaced by the following: Species : Megrims Lepidorhombus spp. Zone : VII (LEZ/07.) Belgium 470 (2) Analytical TAC Article 11 of this Regulation applies. Spain 5 216 (2) France 6 329 (2) Ireland 2 878 (2) United Kingdom 2 492 (2) Union 17 385 TAC 17 385 (c) the entry for anglerfish VII is replaced by the following: Species : Anglerfish Lophiidae Zone : VII (ANF/07.) Belgium 2 835 (3) (4) Analytical TAC Article 11 of this Regulation applies. Germany 316 (3) (4) Spain 1 126 (3) (4) France 18 191 (3) (4) Ireland 2 325 (3) (4) The Netherlands 367 (3) (4) United Kingdom 5 517 (3) (4) Union 30 677 (3) TAC 30 677 (3) (d) the entry for haddock in VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: Species : Haddock Melanogrammus aeglefinus Zone : VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 185 (5) Analytical TAC Article 11 of this Regulation applies. France 11 096 (5) Ireland 3 699 (5) United Kingdom 1 665 (5) Union 16 645 TAC 16 645 (e) the entry for hake in VI and VII; EU and international waters of Vb; international waters of XII and XIV is replaced by the following: Species : Hake Merluccius merluccius Zone : VI and VII; EU and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 284 (6) (8) Analytical TAC Article 11 of this Regulation applies. Spain 9 109 (8) France 14 067 (6) (8) Ireland 1 704 (8) The Netherlands 183 (6) (8) United Kingdom 5 553 (6) (8) Union 30 900 TAC 30 900 (7) Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 Union 4 004; (f) the entry for plaice in VIId and VIIe is replaced by the following: Species : Plaice Pleuronectes platessa Zone : VIId and VIIe (PLE/7DE.) Belgium 828 (9) Analytical TAC France 2 761 (9) United Kingdom 1 473 (9) Union 5 062 TAC 5 062 PART B 1. In Appendix 1 of Annex IIA to Regulation (EU) No 43/2012, table (c), the column concerning the United Kingdom (UK) is replaced by the following: UK 339 592 1 086 399 0 0 111 693 5 970 158 70 614. 2. In Annex IIC to Regulation (EU) No 43/2012, point 1.2 is replaced by the following: 1.2 Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with records of catches of less than 300 kg live weight of sole per year during the three previous years, according to their fishing records, shall be exempt from the application of this Annex provided that: (a) such vessels catch less than 300 kg live weight of sole during the 2012 management period; (b) such vessels do not tranship any fish at sea to another vessel; and (c) by 31 July 2012 and 31 January 2013 each Member State concerned make a report to the Commission on these vessels catch records for sole in the three previous years as well as on catches of sole in 2012. When any of these conditions is not met, the vessels concerned shall, with immediate effect, cease to be exempt from the application of this Annex.. (1) Exclusively for by-catches. No directed fisheries are permitted.; (2) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 1 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation.; (3) Special condition: of which up to 5 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (4) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 1 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation.; (5) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 5 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation.; (6) Transfers of this quota may be effected to EU waters of IIa and IV. However, such transfers must be notified in advance to the Commission. (7) Within an overall TAC of 55 105 tonnes for the northern stock of hake. (8) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 1 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 37 Spain 1 469 France 1 469 Ireland 184 The Netherlands 18 United Kingdom 827 Union 4 004; (9) In addition to this quota, a Member State may grant to vessels participating in trials on fully documented fisheries additional allocation within an overall limit of an additional 1 % of the quota allocated to that Member State, under the conditions set out in Article 7 of this Regulation.. ANNEX II Annexes I, IA, IB, IC, IJ and VI to Regulation (EU) No 44/2012 are amended as follows: 1. Annex I is amended as follows: (a) the following entry is inserted in the first table (comparative table of Latin names and common names) after the entry for Mallotus villosus: Manta birostris RMB Giant manta ray; (b) the following entry is inserted in the second table (comparative table of common names and Latin names) after the entry for flounder: Giant manta ray RMB Manta birostris. 2. Annex IA is amended as follows: (a) the entry for sandeel and associated by-catches in EU waters of IIa, IIIa and IV is replaced by the following: Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) (SAN/2A3A4.) Denmark 34 072 (2) Analytical TAC United Kingdom 745 (2) Germany 52 (2) Sweden 1 251 (2) Union 36 120 Norway 2 300 TAC 38 420 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas () 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 19 526 4 717 4 717 4 717 0 395 0 United Kingdom 427 103 103 103 0 9 0 Germany 30 7 7 7 0 1 0 Sweden 717 173 173 173 0 15 0 Union 20 700 5 000 5 000 5 000 0 420 0 Norway 2 300 0 0 0 0 0 0 Total 23 000 5 000 5 000 5 000 0 420 0 () May be revised in accordance with Article 5(4) of this Regulation.; (b) the entry for herring in EU and international waters of Vb, VIb and VIaN is replaced by the following: Species : Herring Clupea harengus Zone : EU and international waters of Vb, VIb and VIaN (4) (HER/5B6ANB) Germany 2 560 Analytical TAC France 484 Ireland 3 459 The Netherlands 2 560 United Kingdom 13 837 Union 22 900 TAC 22 900 (c) the entry for blue whiting in EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 10 370 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Germany 4 032 (5) Spain 8 791 (5) (6) France 7 217 (5) Ireland 8 030 (5) The Netherlands 12 645 (5) Portugal 817 (5) (6) Sweden 2 565 (5) United Kingdom 13 454 (5) Union 67 921 (5) Norway 30 000 TAC 391 000 (d) the entry for blue ling in EU waters and international waters of Vb, VI, VII is replaced by the following: Species : Blue ling Molva dypterygia Zone : EU waters and international waters of Vb, VI, VII (BLI/5B67-) (9) Germany 20 Analytical TAC Article 12 of this Regulation applies. Estonia 3 Spain 62 France 1 423 Ireland 5 Lithuania 1 Poland 1 United Kingdom 362 Others 5 (7) Union 1 882 Norway 150 (8) TAC 2 032 (e) the entry for ling in EU and international waters of VI, VII, VIII, IX, X, XII and XIV is replaced by the following: Species : Ling Molva molva Zone : EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 30 Analytical TAC Article 12 of this Regulation applies. Denmark 5 Germany 109 Spain 2 211 France 2 357 Ireland 591 Portugal 5 United Kingdom 2 716 Union 8 024 Norway 6 140 (12) (13) TAC 14 164 (f) the entry for mackerel in IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 is replaced by the following: Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 512 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Denmark 17 580 (16) Germany 534 (16) France 1 612 (16) The Netherlands 1 623 (16) Sweden 4 813 (14) (15) (16) United Kingdom 1 503 (16) Union 28 177 (14) (16) Norway 167 197 (17) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones. IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2012 and in December 2012 (MAC/*2A6.) Denmark 0 4 130 0 0 9 482 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 829 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0; (g) the entry for mackerel in VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV is replaced by the following: Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 20 427 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Spain 22 Estonia 170 France 13 619 Ireland 68 089 Latvia 126 Lithuania 126 The Netherlands 29 788 Poland 1 438 United Kingdom 187 248 Union 321 053 Norway 13 898 (18) (19) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. EU and Norwegian waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2012 and from 1 September to 31 December 2012 Norwegian waters of IIa (MAC/*2AN-) Germany 8 219 837 France 5 479 557 Ireland 27 396 2 790 The Netherlands 11 985 1 220 United Kingdom 75 342 7 672 Union 128 421 13 076; (h) the entry for mackerel in VIIIc, IX and X; EU waters of CECAF 34.1.1 is replaced by the following: Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 30 278 (20) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. France 201 (20) Portugal 6 258 (20) Union 36 737 TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. VIIIb (MAC/*08B.) Spain 2 543 France 17 Portugal 526; (i) the entry for mackerel in Norwegian waters of IIa and IVa is replaced by the following: Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/2A4A-N.) Denmark 12 608 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Union 12 608 (21) TAC Not relevant (j) the entry for sprat and associated by-catches in EU waters of IIa and IV is replaced by the following: Species : Sprat and associated by-catches Sprattus sprattus Zone : EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 737 (25) Precautionary TAC Denmark 137 489 (25) Germany 1 737 (25) France 1 737 (25) The Netherlands 1 737 (25) Sweden 1 330 (22) (25) United Kingdom 5 733 (25) Union 151 500 Norway 10 000 (23) TAC 161 500 (24) (k) the entry for horse mackerel and associated by-catches in EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV is replaced by the following: Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 702 (26) (28) Analytical TAC Germany 12 251 (26) (27) (28) Spain 16 711 (28) France 6 306 (26) (27) (28) Ireland 40 803 (26) (28) The Netherlands 49 156 (26) (27) (28) Portugal 1 610 (28) Sweden 675 (26) (28) United Kingdom 14 775 (26) (27) (28) Union 157 989 TAC 157 989 3. Annex IB is amended as follows: (a) the entry for cod and haddock in Faroese waters of Vb is replaced by the following: Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb (C/H/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant; (b) the entry for blue whiting in Faroese waters is replaced by the following: Species : Blue whiting Micromesistius poutassou Zone : Faroese waters (WHB/2A4AXF) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 France 0 The Netherlands 0 United Kingdom 0 Union 0 TAC 0 (29) (c) the entry for ling and blue ling in Faroese waters of Vb is replaced by the following: Species : Ling and blue ling Molva molva and Molva dypterygia Zone : Faroese waters of Vb (B/L/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant; (d) the entry for northern prawn in Greenland waters of V and XIV is replaced by the following: Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 2 550 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 2 550 Union 8 000 (30) TAC Not relevant (e) the entry for saithe in Faroese waters of Vb is replaced by the following: Species : Saithe Pollachius virens Zone : Faroese waters of Vb (POK/05B-F.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 France 0 The Netherlands 0 United Kingdom 0 Union 0 TAC Not relevant; (f) the entry for redfish in Icelandic waters of Va is replaced by the following: Species : Redfish Sebastes spp. Zone : Icelandic waters of Va (RED/05A-IS) Belgium 0 (31) (32) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (31) (32) France 0 (31) (32) United Kingdom 0 (31) (32) Union 0 (31) (32) TAC Not relevant (g) the entry for redfish in Faroese waters of Vb is replaced by the following: Species : Redfish Sebastes spp. Zone : Faroese waters Vb (RED/05B-F.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 France 0 United Kingdom 0 Union 0 TAC Not relevant; (h) the entry for other species in Faroese waters of Vb is replaced by the following: Species : Other species (33) Zone : Faroese waters of Vb (OTH/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant (i) the entry for flatfish in Faroese waters of Vb is replaced by the following: Species : Flatfish Zone : Faroese waters of Vb (FLX/05B-F.) Germany 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 United Kingdom 0 Union 0 TAC Not relevant. 4. Annex IC is amended as follows: (a) the entry for cod in NAFO 3M is replaced by the following: Species : Cod Gadus morhua Zone : NAFO 3M (COD/N3M.) Estonia 103 Germany 432 Latvia 103 Lithuania 103 Poland 352 (34) Spain 1 328 France 185 Portugal 1 821 (35) United Kingdom 865 Union 5 330,5 (36) TAC 9 280 (b) the entry for white hake in NAFO 3NO is replaced by the following: Species : White hake Urophycis tenuis Zone : NAFO 3NO (HKW/N3NO.) Spain 1 273 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 1 667 Union 2 940 TAC 5 000; (c) the entry for Northern prawn in NAFO 3L is replaced by the following Species : Northern prawn Pandalus borealis Zone : NAFO 3L (37) (PRA/N3L.) Estonia 134 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Latvia 134 Lithuania 134 Poland 134 (38) Spain 105,5 Portugal 28,5 (39) Union 670 (40) TAC 12 000 (d) the entry for Greenland halibut in NAFO 3LMNO is replaced by the following: Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO (GHL/N3LMNO) Estonia 328 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 335 Latvia 46 Lithuania 23 Spain 4 486 Portugal 1 875 (41) Union 7 093 (42) TAC 12 098 (e) the entry for redfish in NAFO 3LN is replaced by the following Species : Redfish Sebastes spp. Zone : NAFO 3LN (RED/N3LN.) Estonia 297 Germany 203 Latvia 297 Lithuania 297 Portugal 0 (43) Union 1 094 (44) TAC 6 000 (f) the entry of redfish in NAFO 3M is replaced by the following: Species : Redfish Sebastes spp. Zone : NAFO 3M (RED/N3M.) Estonia 1 571 (45) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 513 (45) Spain 233 (45) Latvia 1 571 (45) Lithuania 1 571 (45) Portugal 2 354 (45) (46) Union 7 813 (45) (47) TAC 6 500 (45) (g) the entry for redfish in NAFO 3O is replaced by the following: Species : Redfish Sebastes spp. Zone : NAFO 3O (RED/N3O.) Spain 1 771 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 5 229 Poland 0 (48) Union 7 000 (49) TAC 20 000 5. Annex IJ is replaced by the following: ANNEX IJ SPRFMO CONVENTION AREA Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany 6 790,5 The Netherlands 7 360,2 Lithuania 4 725 Poland 8 124,3 Union 27 000. 6. In Annex VI, point 2 is replaced by the following: 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Convention Area: ANNEX VI IOTC CONVENTION AREA 1. Maximum number of EU vessels authorised to fish for tropical tunas in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 22 33 604 Portugal 5 1 627 Union 49 96 595 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 5 382 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 25 297 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Convention Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Convention Area. . (1) Excluding waters within six nautical miles of UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against the TAC must be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas () 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 19 526 4 717 4 717 4 717 0 395 0 United Kingdom 427 103 103 103 0 9 0 Germany 30 7 7 7 0 1 0 Sweden 717 173 173 173 0 15 0 Union 20 700 5 000 5 000 5 000 0 420 0 Norway 2 300 0 0 0 0 0 0 Total 23 000 5 000 5 000 5 000 0 420 0 () May be revised in accordance with Article 5(4) of this Regulation.; (3) May be revised in accordance with Article 5(4) of this Regulation.; (4) Reference is to the herring stock in VIa, north of 56 ° 00 ² N and in that part of VIa which is situated east of 07 ° 00 ² W and north of 55 ° 00 ² N, excluding the Clyde.; (5) Special condition: of which up to 68 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (6) Transfers of this quota may be effected to VIIIc, IX and X; EU waters of CECAF 34.1.1. However, such transfers must be notified in advance to the Commission.; (7) Exclusively for by-catches. No directed fisheries are permitted under this quota. (8) To be fished in EU waters of IIa, IV, Vb, VI and VII (BLI/*24X7C). (9) Special rules apply in accordance with Article 1 of Regulation (EC) No 1288/2009 () and point 7 of Annex III to Regulation (EC) No 43/2009 (). (10) OJ L 347, 24.12.2009, p. 6. (11) OJ L 22, 26.1.2009, p. 1.; (12) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed 3 000 tonnes. (13) Including tusk. The quotas for Norway are: ling 6 140 tonnes and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII.; (14) Special condition: including 242 tonnes to be taken in Norwegian waters south of 62 ° N (MAC/*04N-). (15) When fishing in Norwegian waters, by-catches of cod (COD/*2134.), haddock (HAD/*2134.), pollack (POL/*2134.) and whiting (WHG/*2134.) and saithe (POK/*2134.) are to be counted against the quotas for these species. (16) May also be taken in Norwegian waters of IVa (MAC/*4AN.). (17) To be deducted from Norways share of the TAC (access quota). This amount includes the Norwegian share in the North Sea TAC of the amount of 46 685 tonnes. This quota may be fished in IVa only (MAC/*04A.), except for 3 000 tonnes that may be fished in IIIa (MAC/*03A.). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones. IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2012 and in December 2012 (MAC/*2A6.) Denmark 0 4 130 0 0 9 482 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 829 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0; (18) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (19) An additional 33 437 tonnes of access quota may be fished by Norway North of 56 ° 30 ² N and counted against its catch limit (MAC/*N6530). Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. EU and Norwegian waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2012 and from 1 September to 31 December 2012 Norwegian waters of IIa (MAC/*2AN-) Germany 8 219 837 France 5 479 557 Ireland 27 396 2 790 The Netherlands 11 985 1 220 United Kingdom 75 342 7 672 Union 128 421 13 076; (20) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. VIIIb (MAC/*08B.) Spain 2 543 France 17 Portugal 526; (21) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) to be reported separately.; (22) Including sandeel. (23) May only be fished in EU waters of IV (SPR/*04-C.). (24) May be revised in accordance with Article 5(4) of this Regulation. (25) At least 98 % of landings counted against the TAC must be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the TAC (OTH/*2AC4C).; (26) Special condition: up to 5 % of this quota fished in EU waters of IIa or IVa before 30 June 2012 may be accounted for as fished under the quota concerning the zone of EU waters of IVb, IVc and VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*4BC7D). (27) Special condition: up to 5 % of this quota may be fished in VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*07D.). (28) At least 95 % of landings counted against the TAC must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the TAC (OTH/*2A-14).. (29) TAC set in accordance with consultations among the Union, Faroe Islands, Norway and Iceland.; (30) Of which 2 900 tonnes are allocated to Norway.; (31) Including unavoidable by-catches (cod not allowed). (32) May only be fished between July and December 2012.; (33) Excluding fish species of no commercial value.; (34) Out of this quota, a quantity of 133 tons is deducted following a transfer of fishing opportunity to a third country. (35) To this quota, an additional quantity of 131,5 tons is added following transfers of fishing opportunities with third countries. (36) Out of this quota, a quantity of 1,5 tons is deducted following transfers of fishing opportunities with third countries.; (37) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (38) To this quota, an additional quantity of 266 tons is added following a transfer of fishing opportunity from a third country. (39) To this quota, an additional quantity of 133 tons is added following a transfer of fishing opportunity from a third country. (40) To this quota, an additional quantity of 399 tons is added following transfers of fishing opportunities from third countries.; (41) To this quota, an additional quantity of 10 tons is added following a transfer of fishing opportunity from a third country. (42) To this quota, an additional quantity of 10 tons is added following a transfer of fishing opportunity from a third country.; (43) To this quota, an additional quantity of 454 tons is added following a transfer of fishing opportunity from a third country. (44) To this quota, an additional quantity of 454 tons is added following a transfer of fishing opportunity from a third country.; (45) This quota is subject to compliance with the TAC of 6 500 tonnes established for this stock for all NAFO Contracting Parties. Upon exhaustion of the TAC, the directed fishery for this stock must be stopped irrespective of the level of catches. (46) To this quota, an additional quantity of 675 tons is added following a transfer of fishing opportunity from a third country. (47) To this quota, an additional quantity of 675 tons is added following a transfer of fishing opportunity from a third country.; (48) To this quota, an additional quantity of 150 tons is added following a transfer of fishing opportunity from a third country. (49) To this quota, an additional quantity of 150 tons is added following a transfer of fishing opportunity from a third country..